Citation Nr: 0326589	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  00-20 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of second 
finger tendon laceration of the left hand.

2.  Entitlement to service connection for residuals of left 
thumb injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1993 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision issued by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
left hand conditions and for a lower back condition.  The 
veteran voiced disagreement and perfected his appeal of these 
issues.  In October 2002, the matter of service connection 
for a low back condition was resolved in the veteran's favor.  
As the entire benefit sought on appeal, or service 
connection, was granted, no matter remains at issue for 
appellate review.

In March 2003, the veteran failed to report for his scheduled 
hearing, of which he was properly notified.  As such, his 
request for a hearing is considered as withdrawn.  See 
38 C.F.R. § 20.704(d) (2002).


FINDINGS OF FACT

1.  The veteran injured his extensor tendon of the left index 
finger while he was on active duty.

2.  Competent medical evidence indicated that the veteran' 
current decreased grip strength of the left hand is related 
to his in-service tendon injury to the left hand.

3.  The evidence of record does not medically attribute any 
current left hand condition to in-service treatment to a sore 
thumb.



CONCLUSIONS OF LAW

1.  Residuals of second finger tendon laceration of the left 
hand were incurred during the veteran's period of active 
duty.  38 U.S.C.A §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).

2.  Residuals of left thumb injury were not incurred in or 
aggravated by the veteran's period of active duty.  
38 U.S.C.A §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he injured his left hand while on 
active duty and is therefore entitled to service connection 
for a left hand condition.
 
Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified that VA would make 
reasonable efforts to obtain such things as medical records, 
employment records, or records from government agencies via 
letter in March 2001 and via the November 2002 Supplemental 
Statement of the Case (SSOC).  He was further notified that 
he had to supply enough information so that requests could be 
made on his behalf and that ultimate responsibility for the 
submission of evidence remained with him.  The June 2000 
Statement of the Case (SOC) notified the veteran of the 
principles of service connection.  The Board finds that VA's 
duty to notify has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The veteran was afforded a VA examination in August 
2002.  See 38 C.F.R. § 3.159(c)(4) (2002).  The resulting 
report has been obtained.  His service medical records, VA 
medical records, and private medical records from Baptist 
Care Center have been obtained.  The veteran was notified via 
letter in July 2002 that private medical records concerning 
the alleged December 1995 injury to his hand had not been 
obtained, as sufficient information for a request was not 
supplied.  See 38 C.F.R. § 3.159(e) (2002).  In December 
2003, the veteran indicated that he did not have any 
additional evidence to submit.  Therefore, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

Service Connection Claims

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and an etiologic relationship between that 
disability and an injury or disease incurred in service.  
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Absent any independent 
supporting clinical evidence from a physician or other 
medical professional, "[t]he veteran's own statements 
expressing his belief that his disabilities are service 
connected . . . are not probative."  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

A January 1997 Report of Medical History reflects that the 
veteran reported that he had been hospitalized in December 
1995 for a cut tendon extensor digit of the left hand.  The 
January 1997 Report of Medical Examination for separation 
reflects that the veteran had a scar over the second 
metacarpal of his left hand.  The report also reflects that 
he had no physical deficits from the repair of the extensor 
tendon of the left index finger.  Even though the evidence of 
record does not contain the medical records from December 
1995, the point in time when the veteran alleges that he cut 
a tendon on his index finger of the left hand, the January 
1997 examination report for separation reflects that the 
veteran had a scar over this finger.  Therefore, the Board 
finds that a reasonable doubt exits that such an injury 
occurred.  See 38 C.F.R. § 3.102 (2002).  As such, resolution 
of the reasonable doubt in the veteran's favor requires a 
finding that the veteran that the veteran injured his 
extensor tendon of the left index finger while he was on 
active duty.  The August 2002 VA examination report reflects 
that the veteran had decreased strength of his left hand 
which the examiner indicated is related to the veteran's left 
hand tendon injury.  In short, the evidence of record 
reflects that the veteran has a current left hand condition 
which competent medical evidence medically attributes to an 
in-service injury.  As such, service connection is warranted 
for residuals of second finger tendon laceration of the left 
hand.  See 3.303(d) (2002).

A July 1993 service medical record reflects that the veteran 
complained of a sore thumb.  The record contains an 
assessment of paronychia of the first digit of the left hand.  
The evidence of record does not contain any evidence that 
medically attributes any current left hand condition to the 
veteran's in-service treatment for a sore left thumb.  As 
such, the Board finds that the preponderance of the evidence 
is against service connection for residuals of a left thumb 
injury.  As the preponderance of the evidence is against this 
service connection claim, the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2002).


ORDER

Service connection for residuals of second finger tendon 
laceration of the left hand is granted.

Service connection for residuals of left thumb injury is 
denied.



	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

